DETAILED ACTION
	Claims 1-11 and 13-17 are currently under examination.  Claims 1-4 and 6-11 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/02/2021 is acknowledged.
Claims 5 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.
Applicant’s election of L-carnitine as the second agent in the reply filed on 11/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	No claims are withdrawn as a result of the species election.
Priority
	The instant application is a national stage entry of PCT/US2019/014255, filed 01/18/2019, which claims priority to provisional application 62/619,326, filed 01/19/2018.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/19/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: Claim 3 recites the limitation “said pharmaceutically acceptable carrier” in in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 further has unclear metes and bounds because “said pharmaceutically acceptable carrier” appears to be referring back to claim 2, however claim 3 depends form claim 1.  Thus it is unclear if the pharmaceutically carrier or second agent are required or if both are required to be present.
Claim 4:  Claim 4 recites wherein said Sim or D-mannitol are present at a molar ratio of 90:10 to 10:90 Sim:Man or Sim: L-Car.  Claim 4 recites “or” for the mannitol or L-carnitine, wherein claim 3 from which it depends requires both Mannitol and L-carnitine.  Thus it is confusing if the claims are directed to both mannitol and L-carnitine being present or if only one is required to be present and in the stated ratio, thus leading to unclear metes and bounds of the claim.  For examination purposes either interpretation will be deemed to meet the claim.
9: Claim 9 recites the limitation “said pharmaceutically acceptable carrier or second agent” in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8: Claim 8 recites the limitation “wherein said Sim or L-car particles” in the first line and third line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which is depends contains only Sim micro or nanoparticles.
Claim 11:  Claim 11 recites wherein said Sim or L-car particles are mixed with said pharmaceutically acceptable carrier or said second agent prior to said spray drying.  The limitation has unclear metes and bounds as the spray drying process forms the particles, however the claims requires the particles to be mixed before spray drying.  Thus it is confusing how the particles are mixed before the process to form said particles.  For examination purposes the limitation will be deemed to be directed to mixing the solution comprising Sim or L-Car with the solution of the carrier or second agent.  Additionally claim 11 is dependent from claim 8 and contains the same antecedent basis issue regarding “said Sim or L-car particles”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0021592 (Applicant provided).

Regarding claim 2, the limitation of wherein said composition further comprises a pharmaceutically acceptable carrier or second agent is met by the ‘592 publication teaching the powder includes additional constituents such as polymers [0020].
Regarding claims 6-7, the limitation of wherein said comprising is a dry powder and wherein said dry powder is spray dried is met by the ‘592 publication teaching spray drying the compositions leads to solid nanoparticles [0017].
Regarding claim 8, the limitation of wherein said Sim particles are generated by a method comprising preparing a first solution of said Sim in an organic solvent and spraying said first solution using a spray drying apparatus.  It is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.  In the instant case the ‘592 publication teaches using spray drying to form solid nanoparticles [0017] wherein the particle contains Simvastatin [0039] and an alcohol is used in the composition before spray drying (Example 11).  Thus the produces steps are taught and the formation of the final product is taught.
Regarding claims 9 and 11, the limitation of wherein said method further comprises steps of preparing a second solution comprising said carrier or second agent and co spraying said first and second solutions are product by process limitations.  The ‘592 publication teaches additional ingredient used in the solutions used to form the particles, such as polymers [0020].  Thus the composition is taught to include the 
Regarding claim 10, the limitation of wherein said organic solvent is methanol is met by the ‘592 publication teaching a volatile organic solvent (claim 60) such as isopropyl alcohol, wherein the alcohol is removed using spray drying to form the particle (Example 11).  The specific organic solvent used is a product by process limitation, as the solvent is used and removed during the drying process to form the claimed particle.  Absent factual evidence to the contrary, the use of isopropyl alcohol which is removed from the final product would result in an identical product.  It is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0196920 in view of Flanagan (Flanagan, Judith L., Flanagan et al., Nutrition & Metabolism 2010, 7:30) and US 2011/0021592 (Applicant provided).
Regarding claim 1, the limitation of simvastatin particles is met by the ‘920 publication teaches simvastatin being spray dried to form a powder [0058] in the form of microcapsules [0023]
Regarding claims 2-3, the limitation of wherein said composition further comprises a pharmaceutically acceptable carrier or second agent is met by the ‘920 publication teaching carnitine being dispersed in the simvastatin solution before spray drying to form the particles [0058].  See 112(b) rejection above regarding the interpretation of claim 3.

Regarding claims 6-7, the limitation of wherein said composition is a dry powder, spray dried is met by the ‘920 publication teaching simvastatin and carnitine dispersed in this solution by intense stirring wherein the solution is dried by means of spray drying ([0057]-[0059]).
Regarding claims 8-9 and 11, regarding the limitation of wherein said Sim or L-Car particles are generated by a method, comprising a) preparing a first solution comprising said Sim in an organic solvent and spraying said first solution using a spray drying apparatus and preparing a second solution comprising a second agent in an organic solvent and co spraying said first and second solution, it is noted that these steps are product by process wherein the patentability rests in the final product and not the manner in which it was made.  The ‘920 publication simvastatin with carnitine in an emulsion with water and dichlormethane wherein the solution is emulsified.  The ‘920 publication additionally teaches the powder formed by spray drying (Example 6-7).  Thus the ‘920 publication teaches it is known to form particles containing Simvastatin and L-carnitine in a solution containing water and an organics solvent (dichloromethane) to form particles through drying through either spray drying or lyophilization, thus the method steps and the product formed are taught by the ‘920 publication.
Regarding claim 10, the limitation of wherein the organic solvent is methanol is a product by process step.  The methanol is removed in the spray drying process and thus not present in the final product.  The ‘920 publication teaches forming a solution 

The ‘920 publication does not specifically teach L-carnitine (claim 1).
Flanagan teaches carnitine is an essential nutrient that plays a vital role in energy production and fatty acid metabolism.  Nutritional supplementation of L-carnitine, the biologically active form of carnitine, is ameliorative for uremic patients and can improve nerve condition, neuropathic pain and immune function in diabetes patient (abstract).
The ‘592 publication teaches preparation of redispersible powder of nanoparticles by preparing an oil in water micro emulsion (abstract) wherein the particles are formed by spray drying to remove water and the organic solvents [0017] wherein the active agent is simvastatin [0038].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the l-carnitine form for the carnitine taught by the ‘920 publication because Flanagan teaches l-carnitine is the biologically active form of carnitine.  One of ordinary skill in the art before the filing date of the claimed 
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613